            Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CARLA DANCY HINES, et al.

   Plaintiffs,

       v.                                           Civil Action No. 1:21-cv-679 (DLF)

WASHINGTON METROPOLITAN
AREA TRANSIT AUTHORITY

   Defendant.


  DEFENDANT WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY’S
              REPLY TO PLAINTIFFS’ OPPOSITION TO ITS
       MOTION TO DISMISS THE PLAINTIFFS’ AMENDED COMPLAINT

       COMES NOW Defendant Washington Metropolitan Area Transit Authority (hereafter

“WMATA” or “Defendant”), by and through undersigned counsel, and hereby replies to

Plaintiffs’ Opposition to its Motion to Dismiss the Amended Complaint as follows.

       I.        ARGUMENT

                 a. WMATA Has Sovereign Immunity as to Plaintiffs’ Negligent Failure to
                    Warn Claim

       WMATA’s Motion to Dismiss the Amended Complaint (hereafter “Motion”) on sovereign

immunity grounds is based on Plaintiffs’ claim that WMATA was negligent in failing to warn of the

dangers of entering onto the train tracks. (See WMATA Motion at 6.) In its Motion, WMATA

asserts immunity as to the claim of failing to warn of dangers of entering the train tracks. In

response, Plaintiffs argue they have also alleged a negligent maintenance/operation claim from

which WMATA is not immune. However, as alleged, Plaintiffs negligent failure to warn claim only

seeks to recover for WMATA’s alleged failure to have adequate warnings so as to warn the
         Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 2 of 14




Decedent of the dangers of entering onto the train tracks. This is merely a claim related to

WMATA’s design decisions, not, as Plaintiffs now argue, maintenance or operation of the station.

       In Wainwright v. WMATA, 903 F. Supp. 133, 137-138 (D.D.C. 1995), this Court recognized

the distinction between a failure to warn claim and a negligent maintenance/operation claim when it

cited to the D.C. Circuit’s ruling in Dant v. D.C., which distinguished between “design on the one

hand and negligent operation and maintenance on the other.” 829 F.2d 69, 74-75 (D.C. Cir. 1987).

In Dant, the D.C. Circuit held that WMATA is not subject to attack for “negligent or faulty design.”

Id. As Plaintiffs only attempt to state a claim for negligent design, such a claim is precluded by

WMATA’s immunity.

       Further, Plaintiffs mistakenly assert that “WMATA does not claim that the functions in

question were quintessentially governmental activities.” (Pls. Opp. at 5.) WMATA stated in its

Motion that the design and planning of the transportation system (i.e. the warnings it provides to its

passengers) is a governmental activity. (See WMATA Motion at 7.) This Court, in Wainwright, held

that station design and warnings were protected by sovereign immunity as the design and planning

of the transportation system was a governmental activity that involved quasi-legislative policy

decisions that are discretionary in nature and immune from suit. See 903 F. Supp. At 136 (D.D.C.

1995). Accordingly, Plaintiffs’ negligent failure to warn claim must be dismissed pursuant to Fed.

R. Civ. P. 12(b)(1).

               b. Plaintiffs Should Not Be Entitled to Discovery to Cure a Deficient Amended
                  Complaint

       A major policy objective of sovereign immunity is to avoid the burdens, costs and

interferences that litigation and the discovery process cause to a government’s work and decision-

making. Importantly, sovereign immunity is immunity from suit, and not just from liability. See

Foremost-McKesson, Inc. v. Islamic Republic of Iran, 905 F.2d 438, 443 (D.C. Cir. 1990)



                                                  2
         Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 3 of 14




(“Sovereign immunity is an immunity from trial and the attendant burdens of litigation, and not just

a defense to liability on the merits.”); see also FDIC v. Meyer, 510 U.S. 471, 475 (1994). “The

infliction of those burdens [of discovery] may compromise [sovereign immunity] just as clearly as

would an ultimate determination of liability.” In re Papandreou, 139 F.3d 247, 251 (D.C. Cir.

1998). The Supreme Court has stated that the “basic thrust” of the immunity doctrine “is to free

officials from the concerns of litigation, including ‘avoidance of disruptive discovery.’” Ashcroft v.

Iqbal, 556 U.S. 662, 684-685 (2009), citing Siegert v. Gilley, 500 U.S. 226, 236 (1991). Therefore,

granting Plaintiffs’ request for discovery on the negligent failure to warn claim would “frustrate the

significance and benefit of entitlement to immunity from suit.” El-Fadl v. Cent. Bank of Jordan, 75

F.3d 668, 671 (D.C. Cir. 1996).

       Plaintiffs’ request for jurisdictional discovery to aid in their attempt to properly plead their

claim should not be permitted. Plaintiffs rely solely on speculation and conjecture that WMATA has

policies that strip away its discretion as to what warnings it should post in the Metro Stations.

Further, the Amended Complaint refers to unspecified WMATA Standard Operating Procedures

(“SOP”), “Metro Safety Rules and Procedures Handbook” and “WMATA Safety Rules and

Regulations.” (See Amend. Compl. at ¶¶ 25(p-r), 34, 35 and 39(20-22).).

       Not surprisingly, Plaintiffs’ argument for discovery is not unique. This Court dealt with this

issue in Felder v. WMATA, 105 F. Supp. 3d 52 (D.D.C. 2015), when plaintiff was faced with a

motion to dismiss on sovereign immunity grounds. In opposing the motion to dismiss, plaintiff

requested jurisdictional discovery by arguing “that dismissal of [a] negligent training and instruction

claim would be premature before discovery is conducted...[because] discovery might reveal that

there are in fact specific WMATA policies and procedures related to the training of employees…”

Felder, 105 F. Supp. at 56. In denying this request for jurisdictional discovery, Judge Hogan raised




                                                  3
         Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 4 of 14




doubt that WMATA’s own policies could somehow constrain its discretionary decisions. See id. at

58. Rather, Judge Hogan noted that in Burkhart v. WMATA, 112 F.3d 1207 (D.C. Cir. 1997) “the

D.C. Circuit looked only at the D.C. statute that implements the WMATA Compact to conclude that

decisions concerning the hiring, training and supervising of WMATA employees involve

discretionary functions.” Id. Similarly here, there is nothing in the WMATA Compact that requires

mandatory warnings on gates to the track. In fact, in Abdulwali v. WMATA, the D.C. Circuit found,

solely on the basis of the language in the WMATA Compact, that there are no design or warning

specifications “…leaving [WMATA] with broad discretion to design all transit facilities…” 315

F.3d 302, 304-305 (D.C. Cir. 2003), citing D.C. Code Ann. §§ 9-1107.01(12)(f), 13(a). Therefore,

Plaintiffs’ request in the instant case for discovery of WMATA’s policies as to warnings is

irrelevant to an immunity inquiry.

       Further, in Felder, Judge Hogan denied the plaintiff’s request for discovery to delay a ruling

on the motion to dismiss pursuant to the U.S. Supreme Court’s decisions in Iqbal and Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007):

       According to the plaintiff, “[w]ithout discovery, it is impossible to know whether
       such policies and procedures exist.” Id. A plaintiff may not, however, use
       discovery to obtain the facts necessary to establish a claim that is plausible on its
       face pursuant to Twombly and Iqbal -- even when those facts “are only within the
       head or hands of the defendant[].” New Albany Tractor, Inc. v. Louisville Tractor,
       Inc., 650 F.3d 1046, 1051 (6th Cir. 2011). As the Supreme Court in Iqbal
       admonished, “Rule 8 . . . does not unlock the doors of discovery for a plaintiff
       armed with nothing more than conclusions.” 556 U.S. at 678-79.

       …

       Because the plaintiff alleged no facts to suggest, beyond the plaintiff’s own
       speculation, that WMATA had policies and procedures in place [. . . ], the Court is
       constrained to find that the Complaint fails to state a claim to relief that is plausible
       on its face.

Felder, 105 F. Supp. 3d at 59. (emphasis added.)




                                                   4
           Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 5 of 14




         Similarly, in Iqbal, when the respondent had requested discovery in response to a motion to

dismiss, the Court of Appeals directed the District Court to “cabin discovery in such a way as to

preserve petitioners’ defense of qualified immunity as much as possible in anticipation of a

summary judgment motion. 556 U.S. at 684. The Supreme Court rejected such a procedure, noting

“that the question presented by a motion to dismiss a complaint for insufficient pleadings does not

turn on the controls placed upon the discovery process.” Id. at 684-685, citing Twombly, 550 U.S. at

559 (“It is no answer to say that a claim just shy of a plausible entitlement to relief can, if

groundless, be weeded out early in the discovery process through careful case management given

the common lament that the success of judicial supervision in checking discovery abuse has been on

the modest side.”). Significantly, “the language of Iqbal, ‘not entitled to discovery’ is binding on the

lower federal courts.” New Albany Tractor v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir.

2011). To argue otherwise and “permit discovery whenever a plaintiff has failed to satisfy Rule 8’s

plausibility standard, is simply incompatible with Iqbal and Twombly.” Mujica v. AirScan Inc., 771

F.3d 580, 593 n.7 (9th Cir. 2014).

         Accordingly, multiple federal courts have expressly rejected requests for discovery prior

to evaluating a pleading under the standard established by Iqbal and Twombly. (See WMATA

Motion at 21 and n.3.)1 The discovery protocol that Plaintiffs seek has been routinely turned


1
  Vanzant v. City of Highland Park, 2016 U.S. Dist. LEXIS 56356, *6 (E.D. Mich. Apr. 28, 2016) (“But before [the
plaintiff] is allowed to take discovery, his Complaint must first meet the standards of Iqbal and Twombly.”);
Hammonds v. Boston Scientific, Inc., 2011 U.S. Dist. LEXIS 162188, n.3 (W.D. Okla. Aug. 8, 2011) (“Reliance on a
need for discovery, however, does not excuse plaintiff from adequately pleading her case under Twombly in the first
place.”); Hammocks, LLC v. Harleysville Mut. Ins. Co., 2011 U.S. Dist. LEXIS 86344, *8 (W.D.N.C. Aug. 4, 2011)
(Twombly and Iqbal “make clear that a plaintiff first must assert a plausible claim before being permitted to use the
invasive and costly tools of discovery”); Essex Ins. Co. v. Miles, 2010 U.S. Dist. LEXIS 128888, *8-9 (E.D. Pa.
Dec. 3, 2010) (“While we acknowledge that it may be difficult without discovery for a plaintiff to plead this type of
claim in light of Twombly and Iqbal, ... [t]he Supreme Court precludes the use of even limited discovery to
overcome a pleading insufficiency.”); SIG, Inc. v. AT&T Digital Life, Inc., 971 F. Supp. 2d 1178, 1192 (S.D. Fla.
2013) (“Before plaintiffs can overcome a dismissal motion and be entitled to merits discovery, they must allege
sufficient facts that, if taken as true, state a claim for relief…Plaintiffs cannot merely recite the elements of their
causes of action and suggest that discovery will permit them to set forth the facts supporting those elements.”);
Canman v. Bonilla, 778 F. Supp. 2d 179, 185 (D.P.R. 2011) (“the price of entry, even to discovery, is for the


                                                          5
          Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 6 of 14




aside as incompatible with the rule that discovery is available to a plaintiff only after it has been

determined that the complaint satisfies the threshold requirements of Fed. R. Civ. P. 8 and

Twombly/Iqbal -- not before. See Carter v. DeKalb County, Ga., 521 Fed. Appx. 725, 728 (11th

Cir. 2013) (“discovery follows the filing of a well-pleaded complaint. It is not a device to enable

the plaintiff to make a case when his complaint has failed to state a claim.”). Consistent with this

Court’s ruling in Felder, the rulings of multiple federal courts, and the Supreme Court’s ruling in

Iqbal and Twombly, Plaintiffs cannot use discovery to cure their failure to properly plead a claim of

failure to warn. Thus, Plaintiffs’ negligent failure to warn claim must be dismissed pursuant to Fed.

R. Civ. P. 12(b)(6).

                 c. The Decedent Was a Trespasser at the Time of the Incident and Was Not
                    Owed a Duty of Ordinary Care

                           i. The Facts in the Amended Complaint Establish that the Decedent
                              Was a Trespasser at the Time of the Incident

        Plaintiffs incorrectly argue that the Decedent’s status at the time of the incident (invitee as

opposed to trespasser) is a factual allegation the Court is required to accept as true. This is incorrect.

The Decedent’s status at the time she was on the train tracks is a question of law for the Court. See

Beausoleil v. Mass. Bay Transp. Auth., 138 F. Supp. 2d 189, 197 (D. Mass. 2001) (“Whether the

decedent is a trespasser is a question of law for the court.”); Harmon v. Gen. Motors Corp., 999

F.2d 964, 966 (5th Cir. 1993) (“Where the basic facts are established, the plaintiff’s status as a

trespasser, invitee, or licensee is a question of law.”); Bradley v. NCAA, 249 F. Supp. 3d 149, 175

(D.D.C. 2017) (“Whether there is a duty of care is a question of law.”).

plaintiff to allege a factual predicate concrete enough to warrant further proceeding, which may be costly and
burdensome”); Briscoe v. Jefferson Cty., 2011 U.S. Dist. LEXIS 162701, *11 (E.D. Tex. Dec. 14, 2011) (“discovery
is not the place to determine if one’s speculations might actually be well-founded…the pleadings must have
sufficient precision and factual detail to reveal that more than guesswork is behind the allegation”); Rodriguez v.
Quality Loan Serv. Corp., 2010 U.S. Dist. LEXIS 47556, *6 (D. Ariz. Apr. 22, 2010) (“Despite a lack of discovery,
however, plaintiff must plead enough facts to state a claim to relief that is plausible on its face… She cannot use
discovery to conduct a fishing expedition in hope that some fact supporting an allegation will be uncovered.”).




                                                        6
         Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 7 of 14




       Further, Plaintiffs’ own facts demonstrate that the Decedent was struck and killed while she

was a trespasser on the train tracks, an area where WMATA passengers are not permitted to enter.

(See Amend. Comp. at ¶ 26.) See Whitaker v. WMATA, 1984 U.S. Dist. LEXIS 16712, *12

(D.D.C. May 14, 1984) (“When plaintiff in the instant case left the platform and entered the

subway tunnel, he exceeded the scope of his status as a fare paying passenger who was lawfully

on the premises and became a trespasser.”), Id. at *14 (“It is clear that there is no justification for

a reasonable person to believe that [WMATA] would consent to the entry of the public into the

subway tunnel and onto the tracks.”). How and why the Decedent ended up on the train tracks at

the time she was struck by the train is also irrelevant. See id. at *15 (“The definition of a

trespasser, as set forth in Firfer applies ‘regardless of how the person entered the premises

(accidently, intentionally, or inadvertently), or why the person remained on the property.’”).

       Therefore, this Court, in resolving a question of law, should find that the Decedent was a

trespasser at the time she was on the train tracks and struck and killed by the train.

                       ii. The Decedent, as a Trespasser, Was Not Owed a Duty of Ordinary
                           Care

       In their opposition, Plaintiffs argue that based on Copeland v. Baltimore O.R. Co., 416 A.2d

1 (D.C. Cir 1980), the Decedent was owed a duty of ordinary care as she was a “known trespasser.”

Plaintiffs’ reliance on Copeland is misplaced. In its Motion, WMATA addressed how the D.C.

Court of Appeals has refused to recognize a duty of “reasonable care under the circumstances.” (See

WMATA Motion at 14-16.) Further, WMATA addressed how in Holland v. Baltimore & O.R.

Co., 431 A.2d 597 (D.C. 1981) and Lacy v. Sutton Place Condo. Ass’n, 684 A.2d 390 (D.C.

1996), two post-Copeland cases, the D.C. Court of Appeals specifically rejected any attempt to

have a sliding standard of care (“under the circumstances”) for trespassers. The Holland and




                                                  7
         Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 8 of 14




Lacy rulings were direct responses to plaintiffs’ attempts to persuade the courts to adopt a

“reasonable care” standard to trespassers “under the circumstances.”

       In Whitaker v. WMATA, the D.C. Circuit also specifically recognized that there was doubt

as to any heightened standard of care once the trespasser is known, as the D.C. Court of Appeals

after Copeland “had cast doubt on this proposition.” 804 F.2d 153 n.3 (D.C. Cir. 1986) (“See

Holland v. Baltimore & O. R.R., …, 431 A.2d at 601 (“[i]n this jurisdiction, trespassers may,

generally speaking, only recover from landowners for injuries that were willful, wanton, or that

resulted from maintenance of a hidden engine of destruction”); Washington Metropolitan Area

Transit Auth. v. Ward, …, 433 A.2d at 1074 (D.C. 1981) (trespasser only owed a duty by

defendant “not to intentionally, willfully, or wantonly injure her or maintain a hidden engine of

destruction”)”, also citing Estrada v. Potomac Electric Power Co., 488 A.2d 1359, 1360 n.1

(D.C. 1985)).

       In an attempt to avoid the effect of these post-Copeland rulings, Plaintiffs make a

distinction between reasonable care and ordinary care as applied to trespassers under D.C. law.

(See Pls. Opp. at 13.) However, they are one in the same and, therefore, such a distinction is

irrelevant. See D.C. Std. Civ. Jury Instr. No. 5-2, Negligence Defined (“Negligence is the failure

to exercise ordinary care. To exercise ordinary care means to use the same caution, attention or

skill that a reasonable person would use under similar circumstances.”); D.C. Std. Civ. Jury Instr.

No. 8-1, Common Carrier – Degree of Care (“To use ordinary care means to act as a reasonable

person would under the circumstances.”).

       Plaintiffs also rely on various cases that do not change the fact that a trespasser is not

owed a duty of ordinary care. Daisy v. Colonial Parking, a 1963 case, does not involve a

trespasser who was seen. See 331 F.2d 777, 778 (D.C. 1963) (discussing how the plaintiff tripped




                                                8
         Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 9 of 14




on a chain from a post that was hung in an alleyway in an area that trespassers were known to

frequent.) Unlike the allegations in Daisy, here Plaintiffs have not alleged that WMATA had

prior knowledge of trespassers entering the tracks where the Decedent was injured. Gould v.

DeBeve, also a case decided decades before Holland, Lacy and Estrada, dealt with a two-year

old child who was trespassing and fell out of a window. See 330 F.2d 826, 827 (D.C. 1964). Any

sliding-scale argument under Gould was rejected by, the Court of Appeals in Arbaugh’s (which

was specifically cited to in Holland as being the standard of care owed to trespassers in the

District of Columbia):

       The opinion indicated that the foreseeability of the child’s presence might justify
       the imposition of a higher standard of care on the landowner than is usually owed
       to trespassers, but left the test of liability essentially unchanged. To our way of
       thinking, this approach will only generate further confusion over the duty
       owed to various “types” of trespassers.

Arbaugh’s Rest., Inc., 469 F.2d 97, 104-105 (D.C. 1972) (emphasis added.).

       Finally, Plaintiffs cite to a 1991 District Court opinion in Johnson v. WMATA for the

proposition that Holland did not overrule Copeland. However, in the prior Johnson opinion, the

D.C. Circuit found “that under District of Columbia law” the decedent “became a trespasser

when she jumped onto the tracks” and “[t]respassers may only recover for ‘intentional, wanton

or willful injury or maintenance of a hidden engine of destruction.’” Johnson, 883 F.2d 125, 130

(D.C. Cir. 1989), citing Holland, 431 A.2d at 599. And, in the 1991 opinion, the District Court

refused to apply the Copeland “two-pronged definition of wantonness”, reasoning that an

application of ordinary care to the plaintiff who had trespassed would “ignore the clear

instructions of the Court of Appeals.” Johnson v. WMATA, 764 F. Supp. 1568, 1573-1574

(1991); see also id. at 1575 (even though there was a claim that the train operator could have

avoided striking the decedent, “…according to our Court of Appeals, because the decedent was a




                                               9
         Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 10 of 14




trespasser at the time of the accident, the plaintiffs can only recover for her death if they prove

that the train operator acted with reckless disregard for the safety of others.”)

       Therefore, as the Decedent was not owed ordinary care as she was a trespasser at the time

of the incident, WMATA cannot be held liable for common law negligence and those claims

must be dismissed as a matter of law.

               d. Plaintiffs Have Not Alleged a Claim That WMATA’s Conduct Was in
                  Wanton Disregard of the Decedent’s Safety

       WMATA, relying on the standards for pleading as established in Twombly and Iqbal, argued

in its Motion that Plaintiffs failed to set forth sufficient factual detail to state a claim that WMATA

wantonly injured the Decedent when she trespassed on to the train tracks. (See WMATA Motion at

19-21.) Plaintiffs argue that they have properly plead their claim, that this Court is required to

accept the factual allegations in the Amended Complaint, and that all inferences must be construed

in their favor. However, this is incorrect as Plaintiffs rely on the pleading standard pre-Twombly and

Iqbal. See Twombly, 550 U.S. at 555 (“…tenet that a court must accept a complaint’s allegations as

true is inapplicable to threadbare recitals of a cause of action’s elements, supported by mere

conclusory statements.”); Nurriddin v. Bolden, 818 F.3d 751, 756 (D.C. Cir. 2016) (The Court

“need not, however, ‘accept inferences drawn by [a] plaintiff[] if such inferences are unsupported by

the facts set out in the complaint.’”); Iqbal, 556 U.S. at 678 (The Court need not accept

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially legal conclusions.)

       Under the current pleading standard, to withstand a Rule 12(b)(6) motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to “state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 555. A claim is facially plausible when the court can

reasonably infer from the factual content pleaded that the defendant is liable for the alleged

misconduct. Id. Plausibility requires more than a “sheer possibility that the defendant has acted



                                                  10
        Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 11 of 14




unlawfully…” Id. Additionally, the factual allegations “must be enough to raise a right to relief

above the speculative level,” Twombly, 550 U.S. at 555, and to permit the Court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

       In the Amended Complaint, Plaintiffs allege that the Decedent was observed, or

otherwise known, while trespassing, yet provide no facts as to who made this observation, when

it was made, or how it was made. However, Fed. R. Civ. P. 12(b)(6) does not permit “naked

assertions” to withstand a motion to dismiss. See United States ex rel. Keaveney v. SRA Int’l,

Inc., 219 F. Supp. 3d 129, 150-151 (D.D.C. 2016) (“Such vague and conclusory allegations are

not sufficient to state a claim under Rule 12(b)(6)”, citing Iqbal, 556 U.S. at 678 (reasoning that

“naked assertions devoid of further factual enhancement” are insufficient to state a claim for

relief)); Swaringen v. Rosier, No. 4:16-2838-RBH-TER, 2016 U.S. Dist. LEXIS 185601, *7

(D.S.C. Sep. 22, 2016) (dismissing an assault claim when “the pleadings mentioned no specific

time, place, or person involved” and did not “contain facts in regard to who did what to whom

and when.”) Also, pursuant to Fed. R. Civ. P. 9(f), “averments of time and place are material” in

considering the sufficiency of a pleading.

       Plaintiffs then argue that the Decedent being elderly and on the station platform

demonstrates wanton behavior on the part of WMATA. Yet, in order for WMATA’s alleged

wanton conduct to even begin to be evaluated, Plaintiffs need to allege sufficient factual detail that

WMATA knew that the Decedent was present on the tracks. See Estrada, 488 A.2d at 1360 n.1

(“[e]ven this duty to abstain from willful or wanton conduct does not arise unless the owner has

actual, rather than merely constructive, knowledge of the trespasser’s presence on the property

and is cognizant that he is in danger of immediate rather than merely possible harm.”) Plaintiffs’




                                                  11
         Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 12 of 14




allegations that WMATA had notice that the Decedent was on the train tracks, without identifying

who made this observation, how this observation was made or when it was made are insufficient.

        To the extent Plaintiffs are alleging negligence for while the Decedent was on the station

platform, there is no such claim as (1) the Decedent did not suffer any injury while on the station

platform and (2) one’s status as a trespasser is determined irrespective of how they ended up in

that situation (accidently, intentionally, or inadvertently). Further, as previously discussed in

WMATA’s Motion (pp. 16-18), such conduct is no different from everyday passengers and does not

constitute “extreme recklessness” or an “utter disregard for other’s rights” that would support a

claim for wanton behavior. Safeway Trails, Inc. v. Schmidt, 225 A.2d 317, 320 (D.C. 1967)

(defining wanton behavior). Wanton behavior is more than mere negligence or mistake. Johnson,

764 F. Supp. at 1573. Plaintiffs have failed to address this argument in their opposition brief.

        Finally, Plaintiffs failed to address the District Court of Maryland’s ruling in Glenn v. CSX

Transp. Inc., in which the Court did not find wanton conduct, in response to a motion to dismiss on

the part of the defendant train company. In that case, there were allegations of not having signage to

warn members of the public that they were on train tracks, knowing and allowing the public to cross

across its tracks for a long period of time, not having watchmen to prevent injury from those on the

tracks, and not having cameras to observe trespassers on the tracks. See Case No. RDB-14-802,

2014 U.S. Dist LEXIS 159224, *13-*14 (D. Md. Nov. 12, 2014). If such conduct, which is similar

to the allegations in this case, does not constitute wanton conduct then the result should be the same

here.

        Therefore, Plaintiffs have failed to plead a claim of wanton behavior on the part of

WMATA in the death of the Decedent and the Amended Complaint must be dismissed.




                                                  12
        Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 13 of 14




       II.    CONCLUSION

       WHEREFORE, Defendant Washington Metropolitan Area Transit Authority requests

that the Court grant the Motion and (1) dismiss Plaintiffs’ negligent failure to warn claim

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6); (2) dismiss Plaintiffs’ claim for common law

negligence and (3) dismiss the Amended Complaint as Plaintiffs have failed to allege a claim

that WMATA’s conduct was in wanton disregard for the Decedent’s safety.



                                    Respectfully submitted,

                                    KIERNAN TREBACH, LLP

                                    /s/ Nimalan Amirthalingam
                                    Nimalan Amirthalingam, Esquire (#485117)
                                    1233 20th Street, NW, Suite 800
                                    Washington, D.C. 20036
                                    T: (202) 712-7000
                                    F: (202) 712-7100
                                    namirthalingam@kiernantrebach.com
                                    Attorney for Defendant Washington Metropolitan Area
                                    Transit Authority




                                              13
        Case 1:21-cv-00679-DLF Document 19 Filed 05/25/21 Page 14 of 14




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 25, 2021, a copy of the foregoing was served via the

Court’s electronic filing system on:

John F.X. Costello, Esquire
Costello & Edwards, LLC
5845 Allentown Road
Camp Springs, MD 20746
Attorney for Plaintiffs

Matthew A. Nace, Esquire
Paulson & Nace, PLLC
1025 Thomas Jefferson St., NW
Suite 810
Washington, D.C. 20007
Attorney for Plaintiffs


                                       /s/ Nimalan Amirthalingam
                                       Nimalan Amirthalingam, Esquire (#485117)




                                                14
